Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2016

                                      No. 04-16-00344-CV

                          IN THE INTEREST OF A.A.T., A CHILD,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 31,313
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2.

        Although the reporter’s record was due on June 13, 2016, no reporter’s record has been
filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s record in an accelerated appeal to be
filed within 10 days after the notice of appeal is filed). The court reporter filed a Notice of Late
Record with this court and requested a thirty-day extension. However, an extension in an
accelerated appeal must not exceed ten days. See id. 35.3(c) (limiting extensions of time in an
accelerated appeal). It is therefore ORDERED that the reporter’s record must be filed in this
appeal no later than ten days from the date of this order. No motions for extension of time will
be granted absent extenuating circumstances. See id.




                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court